617 So. 2d 1099 (1993)
STATE of Florida, by and through the OFFICE OF THE STATE ATTORNEY for the Seventh Judicial Circuit, Appellant,
v.
Ronald Edmund KOWALSKI, Sr., Blumie Rose Derfel-Kowalski, his wife and Kristen Blumie Kowalski, their daughter, Appellees.
No. 92-1470.
District Court of Appeal of Florida, Fifth District.
April 23, 1993.
Rehearing Denied May 19, 1993.
Laurence H. Bartlett of Black, Crotty, Sims, Hubka, Burnett, Bartlett and Samuels, Daytona Beach, for appellant.
B.R. Derfel of Kowalski & Derfel, Daytona Beach, for appellees.
COBB, Judge.
The defendant appeals from a final judgment awarding the plaintiffs damages *1100 for alleged negligent investigation by a staff investigator of the State Attorney's Office[1] which resulted in the institution of criminal charges against the plaintiff Ronald Kowalski on which he was subsequently exonerated. We reverse for two reasons. First, the defendant State Attorney's Office owed no recognized legal duty of care to the plaintiffs arising out of its duty to enforce the laws and protect the public safety. See Trianon Park Condominium Ass'n, Inc. v. City of Hialeah, 468 So. 2d 912 (Fla. 1985); Office of the State Attorney for Thirteenth Judicial Circuit v. Powell, 586 So. 2d 1180 (Fla. 2d DCA 1991), rev. denied, 598 So. 2d 77 (Fla. 1992); E.J. Strickland Constr., Inc. v. Dep't of Agric. and Consumer Servs. of Florida, 515 So. 2d 1331 (Fla. 5th DCA 1987). Secondly, the State Attorney's Office is immune from suit on matters relating to its decisions as to whether and how to conduct a criminal investigation. Trianon; see City of Daytona Beach v. Huhn, 468 So. 2d 963 (Fla. 1985); Campbell v. City of Coral Springs, 538 So. 2d 1373 (Fla. 4th DCA 1989). The cause is remanded for entry of judgment in favor of the defendant in accordance with its motion for summary judgment and motions for directed verdict.
REVERSED and REMANDED.
HARRIS and GRIFFIN, JJ., concur.
NOTES
[1]  See § 27.255, Fla. Stat.